DETAILED ACTION
	The following is a response to the amendment filed 8/17/2022 which has been entered.
Response to Amendment
	Claims 1-20, 22 and 23 are pending in the application. Claim 21 is cancelled and claim 23 is new.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 8 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1-20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-an electric drive system having an electric motor including a housing having a stator, rotor, main shell with connecting cover and an end cover arranged at opposite ends of the shell, a support feature extending from the end cover and including a support hole, a transmission device coupled to the motor and arranged on the connecting cover, an output shaft coupled to transmission and extending from the transmission substantially parallel to a rotor axis and extending from transmission through support hole and an inverter secured over the housing of motor such that inverter is enclosed in a space defined by and inside the shell, transmission, output shaft and support feature and in combination with the limitations exactly as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 27, 2022